 In the Matter ofTEXTILEBY-PRODUCTS CORPORATIONandTEXTILEWORKERS UNION'orAMERICA"C. I.O.Case No.'R-.4567.Decided. Decemaber 19," 1942Jurisdiction:felt manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord recognition because of alleged existing contract; contract withorganization which subsequently became defunctFieldno bar to present determi-nation ; election necessary.Unit Appropriatefor CollectiveBargaining:all production and maintenanceand shipping employees, including firemen, watchmen, and machinists, butexcluding foremen, office, and clerical employees ; stipulation as to.Mr. Charles Trynin,of New York City, for the Company.Mr. Jack Rubenstein,of Utica, N. Y., for the Textile Workers.Mr. Robert Silagi,of counsel to the Board.DECISIONANDDIRECTION Or' ELECTIONSTATEMENT OF THE CASEUpon petition duly' filed by Textile Workers Union of America,C. I. 0., herein called the Textile Workers, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees, of Textile By-Products Corporation, Hudson, New York,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Cyril W.O'Gorman, Trial Examiner. Said hearing was held at Hudson, NewYork, on November 18, 1942.The Company and the Textile Workersappeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.'The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :1 Independent Textile Workers, Union,herein called the Independent,did -not appearand was not represented at the hearing although it had beengiven duenotice thereof.46 N. L. R. B., No. 24170 TEXTILE BY-PRODUCTS., CORPORATION:,171FINDINGSOFFACT.'I. THE BUSINESS OF THECOMPANYTextile By-Products Corporation is a corporation duly organizedand incorporated under the laws of the State of New York. ' It hasits principal office and place of business at Hu'dson,'New York, whereitmanufactures, sells, and distributes felt and allied products.Dur=ing the 6 months preceding October 1, 1942, the Company, purchasedraw materials valued at about $135,000.Over 90 percent of saidmaterials were shipped to its plant from points outside the State ofNew York. During the same'period the Company produced finishedproducts valued at $230,000,,75. percent of which was shipped to pointsoutside New York State.The -Company admits 'that, it is engaged in commerce, within themeaning of the National Labor Relations'Act.'U. THE ORGANIZATION INVOLVEDTextileWorkersUnion of America is a labor organization affili-ated&with the Congress of -Industrial-Organizations,admitting tomembership employees of the Company.M. THE QUESTION CONCERNING REPRESENTATIONOn August 18, 1941, the Company and the Independent executedar contract for 1 year which provided,, in part, for an automatic re-newal.The contract also provided for revision upon 60, days' noticeafter the expiration datesF'.It'appears that the Independent had its inception in the summerof 1941, existed as a purely 'informal organization with no writtenconstitution -or bylaws, that it collected monthly dues but four times;-and that it finally disintegrated in November or December of thesame year after (the failure of- its Executive Board and GrievanceCommittee to adjust to the satisfaction of its members, a matterinvolving seniority in lay-offs.Since then, the only activity engagedin by the Independent was a clam bake held for, the purpose, ofliquidating all the money in the organization's treasury.On September 15, 1942, representatives of the Textile Workers con-ferred with the Company's officials and made a request for collectivebargaining., This was refused oil .the ground that the Company wasstill under contract with the Independent., At the hearing, the Com_-pany maintained-that it was bound by the contract,.^because even if_there.'had been. a change of allegiance on the: part of 'the members 172DECISIONS OF NATIONAL :LABOR ' RELATIONS` BOARDof the Independent, such'. change was based on the mistaken beliefthat they were no longer covered by the contract.defunct, we are of the opinion that the purported renewal, of thecontract is not a bar to this proceeding.A report of the Regional Director, introduced ' in evidence 'at thehearing, 'indicates that the TextileWorkers represent a substantialnumber of employees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen. concerningthe, representation of employees of the Company,. within the mean-ing, of Section 9 (c) and Section 2 (6) and(7) of the Act.IV.THE APPROPRIATE UNIT'The parties stipulated, and .we find, that' all production; mainte-nance, and shipping employees'.ncluding firemen, watchmen, -andmachinists, but. excluding , foremen, office and clerical employees ofthe Company, constitute a unit-appropriate for' the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act." V. THE'DETERMINATION OF' REPRESENTATIVESWe- shall direct that the question concerning representation whichhas arisen be. resolved by an,election'by secret ballot among theEmployees in the appropriate unit who were employed during thepay-roll,period immediately preceding'the 'date'of the Direction ofElection herein,,subject to the, limitations and additions set forth, inthe Direction.,' ,I,IWe shall not at this time accord the Independent a place on theballot;,since it appears that it is no longer in existence. - However,upon a proper request made by, that'organization within five, , (5)days'from the;date. of this,Decision,we will place it, on the ballot.DIRECTION OF ELECTIONrBy virtue of and pursuant to' the power vested.in the NationalLabor Relations Board by Section 9 (5)' of the National ' LaborRelations Act, and pursuant. to Article III, Section 9,, of, NationalLabor Relations Board Rules and Regulations-Series 2, as amended,,it is herebyDmEcTEDthat 'as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Textile -By.2Tbe`RegionalDirector reportedthat 'TextileWorkerssubmitted.43` authorizationcards bearing apparently,valid signatures of persons on the August 31, 1942, pay roll.`There were 69 employees in the claimed appropriate unit.-The Independent submitted-no proof of membership whatever. TEXTLE BY-PRODUCTS CO'RPOR'ATION173Products Corporation, Hudson, New York, an election by secretballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the' directionand supervision of the Regional Director for the Second Region,acting - in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 10, of said Rules andRegulations, among all employees in the unit found appropriate, inSection IV above, who were employed during the pay-roll periodimmediately Preceding the date of this Direction, including em-ployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause, to determine whether or not,they desire to be representedby Textile Workers Union of America,,C.I.O.,- for the purposes of collective bargaining.